DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 117 found in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 4, 5, 6, 7, 8, 10, 11, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 2 and 8 recite the limitation "wherein the OTP is generated using a TOTP algorithm".  First of all, there is insufficient/conflicting antecedent basis for the term “the OTP” in this limitation. It is unclear if the term is referring to the received OTP or each computed possible OTP by the server. Also, if this limitation is referring to the received OTP, then it appears this limitation fails to further limit the claim. There is no step in the claim of generating the OTP. Thus adding a limitation that further limits the step of generating the OTP is outside the scope of claim 1 and claim 7 as there is no “generating the OTP” step in claim 1 and claim 7.  For examination purpose, examiner has interpreted “the OTP” is referring to the received OTP from the client. Claims 6 and 12 which are dependent on claim 2 and 8 are similarly rejected.
Claims 5 and 11 recites the phrase "wherein keys used to generate the OTP have two parts..".  This limitation also fails to further limit the claim. There is no "generating the OTP" step in claim 1 or claim 7.  It is unclear how this limitation limits the claims at all.  In order to limit the claims, there should be a step of "generating a OTP" in the independent claims and then claim 5 could be written as "wherein generating a OTP comprises using keys having two parts; wherein the two parts comprise …".   
Furthermore, the phrase "keys [...] have two parts comprising a first part [...] using a second part [...]" is grammatically confusing and incorrect.  It should be written as "[...] two parts comprising a) a first part stored in a fast database that allows fast processing to narrow down a population of potential matches, and b) a second part that is stored in a higher security database."  The claim never actually says "and a second part [...]".  

i) Using relative terminology (i.e., "fast") and thus indefinite, and 
ii) It's unclear how the phrase "that allows fast processing [...]", which is modifying the noun phrase "database", limits the "database", as all databases could be construed as to "allow fast processing".  
Claim 6 and 12 recite the limitation "dividing TOTP generation into compute groups" which lacks antecedent basis as this limitation appear completely unsupported by the specification, and thus a potential infringer or competitor would not know what is required to avoid infringement.
Notably, the specification talks about (par 0044) dividing generating client populations into "compute groups", and distributing those "compute groups" to different computing servers to generate a TOTP for each potential generating-client to determine if there is a match and if the generated TOTP matches the received TOTP then one knows the single client of the set of potential generating clients that actually generated the TOTP.  Thus the limitation "dividing TOTP generation into compute groups" appears unsupported and nonsensical. 
Claims 6 and 12 are actually trying to limit claim 1's step of "computing all possible TOTPs", but are skipping several steps in-between.  First, the claim has to identify all possible/potential generating clients, then divide those potential generating clients into compute groups, and then distribute the compute groups to various servers for processing. Conceptually it's just dividing a task up and parallel processing the task. For examination purposes, the examiner could give applicant the benefit of the doubt and try to redraft claim 6 to be their invention, which would be something like:

	identifying all potential generating clients that could have generated the received OTP (step 1 in par 0044);
	divide the all potential generating clients into groups (step 3 in par 0044).
Claims 4 and 10 recite "computing all possible TOTPs only for the group comprising the client application". Here, the limitation "the group comprising the client application" lacks antecedent basis. These claims can be dependent on claim 6, according to the rewritten claim 6 as mentioned above.
Claim 13 recites "wherein the mobile devices comprises [...] or a process capable of generating a TOTP".  The term "comprise" generally means the following things are the constitutional makeup of the term preceding "comprise". Thus, a mobile device cannot "comprise" a process.  It could implement a process.  It could execute instructions that perform a process.  It could comprise instructions that, when executed, perform a process.  But a device can not physically consist of acts. For examination purpose, examiner has interpreted that the mobile device comprises instructions that, when executed, perform a process.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US20150172280A1) in view of Bowness (U.S. 8412928B1). 
Regarding claim 1, Song teaches a method, comprising: receiving a one-time password (OTP) from a client application (Song: [0018-0019] provides for a one-time password from a client application requesting the authentication server to authenticate a user of the client); 
computing all possible one-time passwords that are valid within a time window, wherein each of the possible one-time passwords corresponds to a different client application (Song: [0037] provide for the computing all possible one-time passwords using the authentication request time and the account information of the client. If there are plurality of access tokens corresponding to the account information, the server side OTP generating module generates a plurality of server side OTPs for the respective access tokens. [0020] also establishes that each access token is unique for each different client device, thus each client application on each different client device is inherently "a different client application");
matching the received one-time password with one of the possible one-time passwords (Song: [0024] provides for the authentication server which compares the generated server-side OTPs with a client side OTP, and determines that the authentication has succeeded when there is a server-side OTP consistent with the client side OTP.);
Identifying the client application that sent the one-time password (OTP) (Song: [0024] provides that the "client" or "user" is "authenticated" if the OTPs match. Within the context of computer security "authenticate" means "to determine or verify one's identity". Thus, Song at the very least teaches: determine an identity of the client application that sent the OTP based upon the received OTP matching one of the possible OTPs);

However Bowness teaches this limitation of determining an identity of the client application that sent the one-time password (OTP) based upon an identity of the matched one of the possible one-time passwords (Bowness: Col 5 Lines 8 - 35, 62 - 67,  Col. 6. Lines 1 - 22 provide for client application identity that sent the OTP and based upon the matched identity at the authentication server side.)
	Song and Bowness are both considered to be analogous to the claimed invention because they are in the same field of authenticating users using one-time passwords. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Song to incorporate the teachings of Bowness and provide a user registry at the OTP server. Doing so would map the users to the tokens and OTPs and aid in keeping track of the users. 
Regarding claim 2, Bowness and Song both teach that the one-time password is generated using a Time-based One-Time Password (TOTP) algorithm (Bowness: Col. 2 Line 65 – Col. 3 Line 30 provide for a time based one-time password algorithm. Song: Fig. 4 provides for the one-time password generated using a Time-based One-Time Password (TOTP) algorithm).
Regarding claim 3, Song teaches the method of claim 1, further comprising: detecting a code in the received one-time password, wherein the code declares a group comprising the client application; and computing all possible one-time passwords that are valid within a time window only for the group comprising the client application (Song: Fig. 4, step 404 provide the “group” consisting of all applications on the user’s client devices)

Regarding claim 6, Song teaches the method of claim 2, further comprising:
dividing TOTP generation into compute groups to speed up the generation of TOTPs to find a match with a received TOTP (Song: Fig. 4, step 404 provide the “group” consisting of all applications on the user’s client devices).
	Regarding claim 7, the claim teaches the same limitations as claim 1 regarding a mobile device and is rejected under the same rationale. 
Regarding claim 8, the claim teaches the same limitations as claim 2 regarding a mobile device and is rejected under the same rationale. 
Regarding claim 9, the claim teaches the same limitations as claim 3 regarding a mobile device and is rejected under the same rationale. 
Regarding claim 10, the claim teaches the same limitations as claim 4 regarding a mobile device and is rejected under the same rationale. 
Regarding claim 12, the claim teaches the same limitations as claim 6 regarding a mobile device and is rejected under the same rationale. 
Regarding claim 13, Song further teaches the mobile device of claim 7, wherein the mobile device comprises a computational device, a Smart Phone, a laptop, a computer, an internet of things device, or a process capable of generating a TOTP (Song: figs. 1-3 provides for computational devices etc.)
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US20150172280A1) and Bowness (U.S. 8412928B1) in view of Da Silva (U.S. 10491391B1). 
Regarding claim 5, Song teaches the method of claim 1, wherein keys used to generate the one-time password have two parts comprising a first part stored in a fast database that allows fast processing to narrow down a population of potential matches (Song: [0020] provides for the account information which maps to the first key and access token which maps to the second key. The account information and access tokens are stored by the server. [0024] moreover teaches that the account information is used to identify the access tokens. [0006] provides the server-side OTPs are generated based on the tokens, the request time and the account information).  
Song and Bowness do not teach about a second key that is stored in a higher security database. Da Silva teaches this limitation (Da Silva: Col. 8 Lines 43-50 provides for the access token that is stored in a secure storage on the device representing the server.)
Song, Bowness and Da Silva are all considered to be analogous to the claimed invention because they are in the same field of authenticating users. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Song and Bowness to incorporate the teachings of Da Silva and provide the authentication keys which generate the one-time passwords by utilizing a fast database of the server for fast processing of the “grouping the client applications” and saving the access tokens in a secure storage of the server for enhanced security. 
Regarding claim 11, the claim teaches the same limitations as claim 5 regarding a mobile device and is rejected under the same rationale. 


Citation of Pertinent Prior Art

Kaplan (U.S. 20140304789A1) teaches a convenient One-time password system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMIN JAHIR whose telephone number is (571)272-0346. The examiner can normally be reached Mon-Fri 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YASMIN JAHIR/Examiner, Art Unit 2432                                                                                                                                                                                                        

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494